Title: From George Washington to Nicholas Cooke, 17 October 1776
From: Washington, George
To: Cooke, Nicholas



Sir
Head Qrs Harlem Heights Octobr 17th 1776

On Monday last I was honoured with your favor of the 5th Instt and beg leave to inform you, that the reasons which you assign for countermanding Colo. Richmonds march appear to me strong & substantial; As to the expedition to Long Island, it is impossible for me to give any direction about it, It must be governed by a variety of circumstances; nor will it be in my power to appoint any person to command it, the situation of our Affairs here requiring the presence of every Officer of the least merit for the Government of this Army.
In respect to your request, to have a List of Officers transmitted who have served to good acceptance, I am happy that I had anticipated your views & those of your Honble Assembly in this Instance before the receipt of your favor. I wrote you fully on this Subject in a Letter I had the honor of addressing you on the 12th, sending you a List of such Officers as were particularly recommended for the Two Battallions you are to raise, to which I beg leave to refer you as it contains my sentiments at large. I have the Honor to be in haste with great Esteem Sir Yr Most Obedt Servt

Go: Washington

